Citation Nr: 0020235	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1977 to May 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is medical evidence that relates the veteran's 
claimed inservice stressor to a current diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. 
App. 389, 393 (1996).  For purposes of determining whether a 
claim is well grounded, the Board presumes the truthfulness 
of the supporting evidence.  Arms v. West, 12 Vet. App. 188, 
193 (1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997), 
cert denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998)..  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A well-grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well-
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

A claim for service connection for PTSD is well grounded 
where the veteran has "submitted medical evidence of a 
current disability;  lay evidence (presumed to be credible 
for the purpose of determining whether the claim is well 
grounded) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation;  and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).

The veteran claims to have PTSD as a result of inservice 
abuse by a commanding officer, to include on one occasion 
being struck three times with a pistol by the officer.  As 
the medical evidence of record shows, three VA medical 
professionals have diagnosed PTSD related to claimed 
inservice noncombat stressors -- a December 1999 VA examiner, 
a treating VA psychiatrist who has followed the veteran for a 
period of years, and an attending physician who treated the 
veteran at a VA PTSD clinic in May 1999.  Accordingly, Board 
finds that the claim for service connection for PTSD is well 
grounded, and further development is directed in the REMAND 
portion of this action.
 

ORDER

The claim for service connection for PTSD is well grounded.  
The benefits sought on appeal are granted to this extent 
only. 


REMAND

As noted above, the Board has found the veteran's claim for 
service connection for PTSD to be well grounded based on the 
findings and diagnoses of three VA physicians.  However, the 
medical opinions of record are too much in conflict with one 
another and are based on incomplete information or an 
incomplete review of the record.  For example, there is 
evidence of ongoing alcohol abuse as recently as February 
1999 and a diagnosis of schizophrenia in June 1999.  Other 
recent treating and examining physicians do not appear to 
have fully considered these diagnoses.  Also, the veteran's 
longitudinal history of alcohol abuse and its consequences, 
reflected in private and VA records of treatment dating back 
to 1993, do not appear to have received close attention.  
Moreover, a July 1999 VA examiner did not diagnose the 
veteran as having PTSD (the diagnosis was generalized anxiety 
disorder (primary) and depressive disorder) and did not 
relate the veteran's current psychiatric disorder to service.

Additionally, there are notations and other indications of 
appointments with the veteran's treating VA psychiatrist from 
June 1999 forward, records of which are not associated with 
the claims file.  In writings dated in August 1999, October 
1999, and June 2000, the VA treating psychiatrist has brought 
into question the completeness of the record and has 
indicated that additional medical information would be 
forthcoming.  

The veteran asserts that he was diagnosed with PTSD that he 
attributes to a stressful event in service when he was 
physically assaulted by a commanding officer.  Pertinent 
provisions of Manual M21-1 specially address the types of 
documentation that may be used to corroborate the occurrence 
of a stressor where the alleged stressor event is physical or 
sexual assault.  See Cohen v. Brown, 1 Vet. App. 128 (1997); 
M21-1, Part VI, Change 65 (October 28, 1998) par. 11.38; M21-
1, Part III, Change 49 (February 1996) par. 5.14c.  See also 
YR v. West, 11 Vet. App. 393, 397-399 (1998) (Credible 
evidence is not limited to service department records and can 
be obtained from any source).  As the court also stated, 
certain provisions of Manual M21-1 are the equivalent of VA 
regulations, and the Secretary must comply with them.  See 
Cohen v. Brown, 10 Vet. App. at 128.  M21-1, Part III, Change 
49 (February 1996) par. 5.14c. 

Finally, the veteran should be notified that a claim for 
service connection for PTSD based on non-combat stressors 
requires corroboration of the stressor other than his own 
statements or physicians' after-the-fact opinions that the 
stressors occurred.  If the claimed stressor is not combat 
related, the veteran's lay testimony regarding his inservice 
stressor is insufficient, standing alone, to establish 
service connection and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  
Doran v.  Brown, 6 Vet. App. 283, 289 (1994).  The Court of 
Appeals for Veterans Claims has held that there is no 
requirement that such corroboration must be found in the 
service records.  However, the credible supporting evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996);  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

During the pendency of the veteran's appeal, VA amended 38 
C.F.R. § 3.304(f) that deals with service connection claims 
for PTSD, to implement changes as set forth in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See 64 Fed. Reg. 32807-32808 
(1999) (effective March 7, 1997).  The RO should be cognizant 
of any pertinent changes when readjudicating the veteran's 
claim.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
those treatment records that have not 
been obtained previously.  The records 
sought must include any additional VA 
records of treatment by the veteran's 
treating psychiatrist who wrote 
letters regarding the veteran's claim 
in August 1999, October 1999, and June 
2000.

2.  The RO should consult M21-1, Part 
III, Change 49 (February 1996) par. 
5.14c, "PTSD Claims Based on Personal 
Assault", and M21-1, Part VI, Change 
65 (October 1998) par. 11.38(b)(2) 
"Evidence of Personal Assault" 
regarding the need for additional 
development to corroborate the 
appellant's claim.  The RO should make 
all reasonable attempts to obtain 
other records that may be needed, to 
include any reports from the military 
police, shore patrol, provost 
marshal's office or other military law 
enforcement.  It may be necessary to 
call the unit at the military 
installation where the records may be 
located.  
a) The RO should also consider 
development of alternative sources 
of information to include medical 
records from private physicians or 
caregivers who may have treated the 
appellant either immediately 
following the incident or sometime 
later; civilian police reports; 
reports from crisis intervention 
centers; lay statements from family 
members, roommates, comrades or 
clergy; or copies of personal 
diaries or journals.

b) Regarding the development letter 
for PTSD claims based on personal 
assault, the RO should use M21-1, 
Part III, Change 55 (April 1996), 
Exhibit A.4, "Suggested Attachment 
To Letter To Veteran Requesting PTSD 
Information Concerning An In-Service 
Personal Assault" or an attachment 
developed locally.  The veteran 
should be requested to provide more 
specific facts, if available, about 
the stressful events he claims to 
have experienced in service.  He 
should be asked to provide dates, 
places, and detailed descriptions 
for each event, and the name and 
other identifying information 
concerning any individual involved 
in the incidents.

c) Where the military record 
contains no documentation of the 
occurrence of a personal assault, 
alternative evidence might establish 
an in-service stressful incident.  
Behavior changes that occurred at 
the time of the incident may 
indicate the occurrence of an in-
service stressor. Examples of 
behavior changes that might indicate 
a stressor are (but are not limited 
to): visits to medical or counseling 
clinic or dispensary without a 
specific diagnosis or ailment; 
sudden request that the appellant's 
military occupational series or duty 
assignment be changed without other 
justification; lay statements 
showing increased use or abuse of 
leave without an apparent reason 
such as family obligations or family 
illness; changes in performance and 
performance evaluations; increased 
or decreased use of medications; 
evidence of substance abuse; 
obsessive behavior such as over 
eating or under eating; unexplained 
economic or social behavior changes; 
breakup of a primary relationship.

3. Upon completion of the above, the RO 
should determine if any secondary 
evidence received requires 
interpretation by a clinician and, if 
so, submit that evidence and the 
veteran's claims files to a VA 
neuropsychiatric physician for an 
opinion as to whether the evidence 
provides evidence of a stressor to 
corroborate the veteran's claim of 
service connection for PTSD based upon 
a physical assault in service.  Any 
opinion expressed should be 
accompanied by a written rationale.

4. The veteran should be scheduled for a 
VA psychiatric examination by a panel 
of two psychiatrists who have not 
previously treated or examined the 
veteran to determine the nature and 
etiology of his current psychiatric 
disorder.  The examining physicians 
should render an opinion as to whether 
it is as likely as not (a 50 percent 
or more likelihood) that any 
psychiatric disorder is related to 
service.  The physicians' attention is 
directed to the medical history 
reflected in the claims file, to 
include the veteran's service medical 
records;  a history of alcohol abuse 
to include record of alcohol abuse 
dating back to 1993 and as recently as 
February 1999;  a June 1999 diagnosis 
of schizophrenia;  a diagnosis of 
generalized anxiety disorder (primary) 
and depressive disorder by a July 1999 
VA examiner;  and diagnoses of PTSD 
related noncombat inservice stressors 
by a December 1999 VA examiner, the 
veteran's VA treating psychiatrist 
over a number of years, and a treating 
psychiatrist in May 1999 at a VA  PTSD 
clinic.  All necessary tests and 
studies should be conducted.  The 
extent possible, the examiners are 
requested to reconcile the veteran's 
conflicting psychiatric diagnoses.  
The examiners should provide reasons 
for all opinions and diagnoses.

The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

The veteran should be advised that 
failure to report for a scheduled VA 
examination without good cause shown 
might have adverse effects on his claim.  
See 38 C.F.R. §3.655 (1999).

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions have been conducted 
and completed in full and undertake any 
other indicated development.  Then, the 
RO should readjudicate the veteran's 
claim for service connection for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

 


